DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3,5,7-10,12-19,21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art e.g. U.S. Patent Number 6,777,760 B1 to Jan et al. “Jan” teaches a semiconductor device structure (FIG. 4I, with reference numbers inherited from previous figures e.g. Fig. 4A-4E), comprising:
a substrate (400, column 5 line 49);
a gate stack (420 and 460 together, column 5 line 48, column 6 lines 30-50) over the substrate, wherein the gate stack has a first portion (460) and a second portion (420) under the first portion, and the first portion (460) is wider (as pictured) than the second portion (420); and
a first spacer and a second spacer (both spacers formed from 440 from Fig. 4D) over opposite sides of the gate stack, wherein the first spacer has a first upper portion (470, see Examiner-annotated figure below) and a first lower portion (440 in Fig. 4E), the second spacer has a second upper portion (470) and a second lower portion (440 in Fig. 4E),
the first spacer has a first recess (see Examiner-annotated figure below), the first upper portion is between the first recess and the gate stack, the first lower portion is under the first recess, the first recess has a first inner wall facing away from the gate stack (as pictured),
the second spacer (identical spacers as pictured) has a second recess (see Examiner-annotated figure below), the second upper portion is between the second recess and the gate stack, the second lower portion is under the second recess,
Jan further teaches (Fig. 4I) wherein a second distance (upper distance in Examiner-annotated figure above, and with claim 3 below) between the first upper portion and the second upper portion is greater than a third distance (lower distance in Examiner-annotated figure above) between the first lower portion and the second lower portion, as discussed previously.

    PNG
    media_image1.png
    429
    1292
    media_image1.png
    Greyscale

Prior art e.g. U.S. Patent Application Publication Number 2011/0062501 A1 to Soss et al. teaches (e.g. FIG. 9B) an etch stop layer (SAC 301, ¶ [0028]) conformally covering a first inner wall (of 201, see Examiner-annotated figure below) and a third inner wall of a recess (in 201) and extending onto a substrate (on 203 which is formed in the substrate, ¶ [0027]), and wherein the third inner wall faces away from the substrate (faces upward as pictured), as discussed previously.
However, prior art fails to reasonably teach or suggest additionally a second distance between the first upper portion and the second upper portion is greater than a third distance between the first lower portion and the second lower portion, an etch stop layer conformally covering the first inner wall of the first recess and extending onto the substrate, wherein the third inner wall faces away from the substrate, and a stressor embedded within the substrate, wherein the etch stop layer conformally covers the stressor, together with the other limitations of claim 1 as claimed.  Claims 3,5,7-9 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
et al. teaches a semiconductor device structure (e.g. Figure 2Q), comprising:
a substrate (210, ¶ [0024]) comprising a fin structure (not shown in the side profiled of Figure 2Q but described in paragraph [0045] “The inventions disclosed herein may be employed on either FinFETs or 
planar FETs”;)
a first gate stack (250P, ¶ [0040]) over the fin structure;
a first spacer layer (220 around 250P, ¶ [0027]) surrounding the first gate stack, wherein the first spacer layer (220) has a first upper portion and a first lower portion (inherent), 
a second gate stack (250W) over the fin structure; and
a third gate stack (250N) over the fin structure, wherein the second gate stack (250W) is wider (as pictured) than the third gate stack (250N), and a first distance (see Examiner-annotated figure below) between the first gate stack (250P) and the third gate stack (250N) is less than a second distance (see Examiner-annotated figure below) between the first gate stack (250P) and the second gate stack (250W), as discussed previously.

    PNG
    media_image2.png
    654
    1071
    media_image2.png
    Greyscale

Prior art e.g. U.S. Patent Application Publication Number 2009/0127627 A1 to Iwasaki et al. teaches Iwasaki teaches wherein upper portions of a spacer (50) are thinner than lower portions (see Examiner-annotated figure below), wherein each spacer has a recess between the upper portion and the lower 


    PNG
    media_image3.png
    694
    1188
    media_image3.png
    Greyscale


However, prior art fails to reasonably teach or suggest a second spacer layer surrounding the second gate stack, wherein the second spacer layer has a second upper portion and a second lower portion, the second upper portion is thinner than the second lower portion, and a first length of the first lower portion is greater than a second length of the second lower portion, together with all of the limitations of claim 10 as claimed.  Claims 12-15,21-25 are allowable in virtue of depending upon and including all of the limitations of allowable claim 10.
Prior art e.g. Jan teaches a semiconductor device structure (FIG. 4I, with reference numbers inherited from previous figures e.g. Fig. 4A-4E), comprising:
a substrate (400, column 5 line 49);
a gate stack (420 and 460 together, column 5 line 48, column 6 lines 30-50) over the substrate, wherein the gate stack has a first portion (460) and a second portion (420) under the first portion, and the first portion (460) is wider (as pictured) than the second portion (420); and
including remaining portions of 430) over opposite sides of the gate stack, wherein the first spacer has a first upper portion (470) and a first lower portion (440 in Fig. 4E, see Examiner-annotated figure with claim 1 above), the second spacer has a second upper portion (470) and a second lower portion (440 in Fig. 4E, see Examiner-annotated figure with claim 1 above), a distance between the first upper portion and the second upper portion continuously increases in a direction away from the substrate (as pictured),
the first spacer has a recess, the first upper portion is between the recess and the gate stack, the first lower portion is under the recess, the recess has an upper inner wall and an inner wall, the upper inner wall faces away from the gate stack, and the inner wall faces away from the substrate (see Examiner-annotated figure with claim 1 above), as discussed previously. 
Prior art e.g. U.S. Patent Application Publication Number 2016/0133744 A1 to Zhao teaches (e.g. FIG. 11) wherein an upper inner wall (of sidewall spacer 211, ¶ [0025]) is a curved inner wall (due to applied tensile stress ¶ [0060],[0087], see Examiner-annotated figure below):

    PNG
    media_image4.png
    341
    465
    media_image4.png
    Greyscale

Although prior art, e.g. Zhao, teaches wherein a gate stack comprises a gate electrode (206) and a gate dielectric layer (207) between the gate electrode layer and the substrate, wherein a top surface of the gate electrode layer (206), a second top surface of the gate dielectric layer (207), a third top Jan.  Claims 17-19 are allowable in virtue of depending upon and including all of the limitations of allowable claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/Eric A. Ward/Primary Examiner, Art Unit 2891